Exhibit 10.2

May 10, 2007

Andrew Blight
15 Skyline Drive
Hawthorne, NY 10532

Re:   Amendment to December 19, 2005 Employment Agreement

Dear Andrew:

This letter serves as an amendment to your letter agreement, dated December 19,
2005, with Acorda Therapeutics, Inc. (the “Agreement”), in accordance with
paragraph 8(b) of the Agreement. Specifically, the Agreement is amended as
follows, effective May 10, 2007:

Vacation.   Paragraph 3(b) of the Agreement is amended to provide for paid
vacation in accordance with the Company’s vacation policy for senior managers
(as that policy may be amended from time to time).

Equity Compensation.   Paragraph 4 of the Agreement is amended to provide that
you will be eligible to receive annual Options, SARs, and/or Stock Awards under
the Acorda Therapeutics, Inc. 2006 Incentive Plan, as amended (in addition to
the 1999 Employee Stock Option Plan).

Reorganization Event.   The following sentences are added to the end of
paragraph 4:

In the event of a “reorganization event” (as defined in the Acorda
Therapeutics, Inc. 2006 Employee Incentive Plan (the “2006 Plan”)), each of your
then outstanding “awards” (as defined in the 2006 Plan) that were issued under
the 2006 Plan, excluding grants of restricted stock as to which you elected at
the time of grant not to have such acceleration applied, shall, immediately
prior to such reorganization event, become exercisable in full (or free from
restrictions, if applicable). The preceding sentence shall apply regardless of
whether a Change in Control occurs before, after, or in connection with such
“reorganization event,” and regardless of whether any other provision of this
Agreement would provide or has provided only partial vesting of an award.

Termination.   Paragraphs 5(a)-(c) of the Agreement are amended to read in their
entirety as follows:

Termination of Your Employment by the Company Without Cause or Voluntary
Termination by You With Good Reason.   If the Company terminates your employment
without Cause or if you terminate your employment with Good Reason other than
pursuant to subsection (c) of this Section 5, the following shall apply:

The Company shall continue to pay to you your base salary for a period ending on
the earlier of the date that is nine (9) months after you terminate or the date
on which you obtain other, comparable employment (the “Severance Period”). Such
salary continuation payments will be paid at the time of the Company’s standard
payroll during the Severance Period, except as provided in the next sentence. To
the extent that the sum of your salary continuation payments that would
otherwise be paid in the first six months following your termination exceed the
lesser of (A) two times your annual rate of pay (determined under Treas. Reg.
§ 1.409A-1(b)(9)(iii)) and (B) two times the compensation limit under section
401(a)(17) of the Internal Revenue Code (the “Code”) for the year of your
termination, such excess shall not be paid within the first six months of your
termination and, instead, will be paid in the seventh month after your
termination of employment.

If you or your eligible spouse and dependents timely elect COBRA Coverage, the
Company shall pay the monthly premiums for such coverage during the Severance
Period; provided that, if

1


--------------------------------------------------------------------------------


you elect coverage under a subsequent employer’s group health insurance plan
during the Severance Period, payment of such premiums shall cease.

The Options, SARs and other Stock Awards granted to you hereunder or under any
other agreement that have vested as of the termination date shall remain
exercisable for 90 days following such date, provided that no Options or SAR
will be exercisable after the earlier of the latest date upon which the award
could have expired by its original terms under any circumstances (as determined
under section 409A of the Code) or the 10th anniversary of the original date of
grant. All unvested Options, SARs and Stock Awards will be cancelled on the date
of termination.

The Company shall pay you for all amounts due under this Agreement, including
salary earned but not paid prior to termination and vacation and sick leave days
that have accrued through the date of termination and have not been used.
Payment under this subsection (a)(iv) shall be made at the time of the Company’s
standard payroll for the pay period that includes the date of termination of
your employment.

The Company shall pay you for all reimbursable business expenses that you incur
through the date of termination upon presentation of acceptable supporting
documentation. Payment under this subsection (a)(v) shall be made within 10 days
following your presentation of appropriate supporting documentation but no later
than December 31 of the year next following the year of termination of your
employment.

Termination of Your Employment by the Company With Cause or by You Without Good
Reason.   The Company may terminate your employment with Cause or you may resign
without Good Reason at any time. In such case, you shall be paid all amounts due
for services rendered under this Agreement up until the termination date at the
time of the Company’s standard payroll for the pay period that includes the date
of termination of your employment. Thereafter, no further payments shall be made
to you under this Agreement. All Options granted to you hereunder or under any
other agreement that are fully vested as of the date of your termination shall
remain exercisable for ninety (90) days from the termination date. If you
dispute the grounds for your termination, your vested Options will remain
exercisable until ninety (90) days after the date the dispute is resolved.
Notwithstanding the preceding, no Option will be exercisable after the earlier
of the latest date upon which the award could have expired by its original terms
under any circumstances (as determined under section 409A of the Code) or the
10th anniversary of the original date of grant. All unvested Options, SARs and
Stock Awards shall be forfeited.

Termination of Your Employment by the Company Without Cause or Voluntary
Termination by You With Good Reason Following a Change in Control.   If the
Company terminates your employment without Cause or if you terminate your
employment with Good Reason within the first 18 months after a Change in
Control, the following shall apply:

The Company shall pay to you an amount equal to eleven (11) months of your base
salary (the “CIC Severance Period”) in a lump sum in the month next following
the month of termination of your employment. You shall be under no obligation to
secure alternative employment during the CIC Severance Period, and payment of
your base salary shall be made without regard to any subsequent employment you
may obtain.

The Company shall also pay you a bonus equal to the last annual bonus you
received multiplied by a fraction, the numerator of which shall be the number of
days in the calendar year elapsed as of the termination date and the denominator
of which shall be 365. Such payment shall be made in the month next following
the month of termination of your employment.

2


--------------------------------------------------------------------------------


If you or your eligible spouse and dependents timely elect COBRA Coverage, the
Company shall pay the monthly premiums for such coverage during the CIC
Severance Period; provided that, if you elect coverage under a subsequent
employer’s group health insurance plan during the CIC Severance Period, payment
of such premiums shall cease.

To the extent that the last two sentences of Section 4 do not apply and/or your
Options, SARs and Restricted or other Stock Awards have not fully vested under
Section 4 or otherwise at the time of the termination of your employment, not
less than 50% of the unvested Options, SARs and Restricted or other Stock Awards
granted to you hereunder or under any other agreement shall become immediately
and fully vested (and, with respect to Restricted Stock Awards, have the
restrictions removed) as of the termination date, and all vested Options shall
remain exercisable for 18 months following such date, provided that no Options
or SAR will be exercisable after the earlier of the latest date upon which the
award could have expired by its original terms under any circumstances (as
determined under section 409A of the Code) or the 10th anniversary of the
original date of grant. All remaining unvested Options, SARs and Stock Awards
will be cancelled on the date of termination.

The Company shall pay you for all amounts due under this Agreement, including
salary earned but not paid prior to termination and vacation and sick leave days
that have accrued through the date of termination and have not been used.
Payment under this subsection (c)(v) shall be made at the time of the Company’s
standard payroll for the pay period that includes the date of termination of
your employment.

The Company shall pay you for all reimbursable business expenses that you incur
through the date of termination upon presentation of appropriate supporting
documentation. Payment under this subsection (c)(vi) shall be made within 10
days following your presentation of acceptable supporting documentation but no
later than December 31 of the year next following the year of termination of
your employment.

Good Reason.   Paragraph 6(e) is amended to read in its entirety as follows:

(e)           Good Reason.   As used herein, “Good Reason” means:

           (i)  a material diminution in the your base salary;

          (ii)  a material diminution in your authority, duties, or
responsibilities;

        (iii)  a material diminution in the authority, duties, or
responsibilities of the supervisor to whom you report;

         (iv)  a material diminution in the budget over which you retain
authority;

          (v)  a material change in the geographic location at which you must
perform the services; and

         (vi)  any other action or inaction that constitutes a material breach
by the Company of this Agreement.

Termination for Good Reason may occur only if (A) you give the CEO notice within
90 days of the initial existence of the condition on which Good Reason is based,
(B) the Company does not cure the condition within 30 days of receiving such
notice, and (C) you terminate within two years following the initial existence
of the condition.

3


--------------------------------------------------------------------------------


Compliance with Section 409A.   To comply with Section 409A of the Internal
Revenue Code, a new paragraph 6(i) is added to the Agreement to read in its
entirety as follows:

(i)    Compliance with Section 409A.   Any payment under this Agreement that is
subject to Section 409A and is contingent upon termination of your employment
shall be payable only if such termination qualifies as a “separation from
service” within the meaning of Section 409A, and regulations promulgated
thereunder. However, it is your obligation to pay all required taxes (including
any additional taxes under Section 409A) on any payments provided under this
Agreement.

Except as provided in this letter, the Agreement remains in full force and
effect. If this amendment is acceptable, please sign and date the copy of this
letter provided herewith and return it to me at your earliest convenience.

 

Sincerely,

 

Acorda Therapeutics, Inc.

 

By:

 

 

 

Ron Cohen

 

 

President and Chief Executive Officer

 

Agreed to and Accepted:

 

By:

 

 

 

Andrew Blight

 

DATE:

 

 

4


--------------------------------------------------------------------------------